DETAILED ACTION
Claims 1-29 are presented for examination. 
This application contains claims directed to the following patentably distinct species of molar ratio between the cannabinoid and redox cofactor or precursor thereof (claims 2-5, 10-21, 23-24). 
Applicant is required to make the following species election(s):
Election of ONE single disclosed species of molar ratio of cannabinoid and redox cofactor or precursor thereof from those specifically provided for in claims 2-5, 10-11, 16-17 or 23-24, which are: (i) molar ratio between 1:10 and 1:55 (claims 2, 10, 23); (ii) molar ratio between 1:10 and 1:15 (claims 3, 11, 24); (iii) molar ratio between 2:1 and 10:1 (claims 4, 16); or (iv) molar ratio between 3:1 and 10:1 (claims 5, 17). 
Currently, claims 1, 6-9, 22 and 25-29 are generic to the claimed species of molar ratio of cannabinoid and redox cofactor or precursor thereof. 
The species of molar ratio between the cannabinoid and redox cofactor or precursor thereof are independent or distinct because each differs in the molar quantity of cannabinoid and redox cofactor or precursor thereof to be incorporated into the recited composition (e.g., cannabinoid in an amount less than the redox cofactor or precursor thereof, or cannabinoid in an amount greater than the redox cofactor or precursor thereof). Also, a comprehensive search for one such molar ratio of cannabinoid to redox cofactor or precursor thereof, e.g., 1:10 to 1:55, would not necessarily result in a comprehensive search for any one or more other molar ratios as instantly claimed, e.g., 2:1 to 10:1. Moreover, the properties conferred to the composition using a specific molar ratio are unique to that specific molar ratio, and are not necessarily reflected in any one or more other molar ratios as claimed, thereby further supporting the independence or distinctness of the species. 
In addition, these species are not obvious variants of each other based on the current record. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species 
Applicant is required under 35 U.S.C. §121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 C.F.R. §1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. §1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 or pre-AIA  35 U.S.C. §103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 C.F.R. §1.141.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
November 8, 2021